      Case 1:20-mc-00199-JGK-OTW Document 18 Filed 05/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of Vale S.A., Vale Holdings
B.V., and Vale International S.A. for an Order
Pursuant to 28 U.S.C. § 1782 to Conduct             Case No. 1:20-mc-00199-JGK-OTW
Discovery for Use in Foreign Proceedings




DECLARATION OF JAMES BRADY IN SUPPORT OF VALE S.A., VALE HOLDINGS
 B.V., AND VALE INTERNATIONAL S.A.’S REPLY MEMORANDUM OF LAW IN
    SUPPORT OF AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO CONDUCT
             DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

       I, James Brady, pursuant to 28 U.S.C. § 1746 hereby declare under penalty of perjury

under the laws of the United States of America as follows:

       1.      I am a partner of Cleary Gottlieb Steen & Hamilton LLP resident in the London

office and I have conduct on behalf of the applicants Vale S.A., Vale Holdings B.V., and Vale

International S.A. (collectively, “Vale”) of the proceedings before the High Court of Justice,

Business and Property Courts of England and Wales, Commercial Court, Queen’s Bench

Division of the case captioned Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723.

I am a solicitor of the Senior Courts of England and Wales. I qualified as a solicitor in 2011 and

became a partner at Cleary Gottlieb Steen & Hamilton LLP in 2019. I respectfully submit this

Declaration and the attached Exhibits in support of Vale’s Reply Memorandum of Law in

support of Vale’s Ex Parte Application for an Order Pursuant to 28 U.S.C. § 1782 to Conduct

Discovery for Use in Foreign Proceedings.
     Case 1:20-mc-00199-JGK-OTW Document 18 Filed 05/15/20 Page 2 of 3




       2.     Attached hereto as Exhibit 1 is a true and correct copy of the judgment of the

High Court of Justice of England and Wales (the “High Court”) in Glenn v Watson, [2018]

EWHC 2016 (Ch) per Mr. Justice Nugee, dated July 31, 2018.

       3.     Attached hereto as Exhibit 2 is a true and correct copy of the judgment of the

High Court in Shalson v Russo, [2005] Ch. 281 per Mr. Justice Rimer, dated July 11, 2003.

       4.     Attached hereto as Exhibit 3 is a true and correct copy of Chapter 26, “Tracing”,

from Hanbury & Martin: Modern Equity (21st Edition 2018).

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the Defence of the First

Defendant, Benjamin (Beny) Steinmetz, in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-

2019-000723, dated May 1, 2020.

       6.     Attached hereto as Exhibit 5 is a true and correct copy of the Defence of the

Second Defendant, Dag Lars Cramer, in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-

2019-000723, dated May 1, 2020.

       7.     Attached hereto as Exhibit 6 is a true and correct copy of the Defence of the Third

Defendant, Marcus Struik, in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723,

dated May 15, 2020.

       8.     Attached hereto as Exhibit 7 is a true and correct copy of the Defence of the

Fourth Defendant, Asher Avidan, in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-

000723, dated May 15, 2020.

       9.     Attached hereto as Exhibit 8 is a true and correct copy of the Defence of the Fifth

Defendant, Joseph Tchelet, in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723,

dated May 15, 2020




                                                2
     Case 1:20-mc-00199-JGK-OTW Document 18 Filed 05/15/20 Page 3 of 3




       10.     Attached hereto as Exhibit 9 is a true and correct copy of the Defence of the Sixth

Defendant, David Clark, in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723,

dated April 3, 2020.

       11.     Attached hereto as Exhibit 10 is a true and correct copy of the Defence of the

Seventh and Eighth Defendants, Balda Foundation and Nysco Management Corporation in Vale

S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723, dated May 1, 2020.



       I certify pursuant to 28 U.S.C. § 1746 under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge,

information and belief.

Executed:      London, United Kingdom
               May 15, 2020

                                                                    _____________

                                             James Brady
                                             (jbrady@cgsh.com)

                                             CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                             2 London Wall Place
                                             London EC2Y 5AU, United Kingdom
                                             T: +44 20 7614 2200

                                             Counsel for Vale S.A, Vale Holdings B.V., and
                                             Vale InternationalS.A.




                                                3
